Case 1:20-cr-00036-LG-JCG Document 35 Filed 11/17/20 Page 1 of 6

                                                       81,7('67$7(6',675,&7&2857
                                                      6287+(51',675,&72)0,66,66,33,


                                                              FILE D
                                                               Nov 17 2020
                                                        $57+85-2+16721&/(5.
                                                                      
Case 1:20-cr-00036-LG-JCG Document 35 Filed 11/17/20 Page 2 of 6
Case 1:20-cr-00036-LG-JCG Document 35 Filed 11/17/20 Page 3 of 6
Case 1:20-cr-00036-LG-JCG Document 35 Filed 11/17/20 Page 4 of 6
Case 1:20-cr-00036-LG-JCG Document 35 Filed 11/17/20 Page 5 of 6
Case 1:20-cr-00036-LG-JCG Document 35 Filed 11/17/20 Page 6 of 6
